Exhibit 10.1
2012 Annual Performance Plan


The Annual Performance Plan has been established to achieve the objectives of
the Bank while rewarding employees commensurate with individual performance and
their combined contribution to the success of the Bank.
It is expected that the program will:
1.
Effectively motivate employees to contribute to corporate profitability.

2.
Attract and retain a highly qualified workforce.

 

Eligibility
Participants of the Plan are full-time, part-time, and peak-time employees.
Summer and temporary employees are excluded from participation.
New employees hired prior to October 1 will participate in the Plan immediately
upon the date of hire. No one will be allowed to enter the Plan for the current
plan year after October 1.
Employees who participate in the other major incentive plans of the Bank,
including but not limited to, the Outside Mortgage Originator Commission
Program, Merchant Sales Commission Program, Customer Sales and Service Incentive
Plan, Wealth Management Sales Incentive Plan, Washington Trust Investors
Incentive Plan, and Weston Financial Group Management Incentive Plan are
excluded from the Plan.
 
 
 
 
 

Target Incentive Payments
Each participant will have a target incentive payment which is based upon a
percentage of regular earnings for the year. Target incentive levels are set
based upon position.
The target incentive will be modified based upon actual corporate and individual
performance using the following weightings:
Title/
Position
Corporate
Performance
Individual
Performance
CEO/COO
70%
30%
Sr.EVP, EVPs and SVPs
60%
40%
Director of Internal Audit / Assistant Director of Internal Audit
—%
100%
All Other Employees
50%
50%



 
 
 
 
 

Corporate Performance Component
Corporate performance will be assessed based on three financial measures - Net
Income, Earnings Per Share (EPS), and Return On Equity (ROE). Each financial
measure will receive equal weighting of one-third of the Corporate Performance
Component.
Performance targets for each measure will be set in advance of each plan year by
management and approved by the Compensation and Human Resources Committee of the
Board of Directors. The actual payout for each of the financial measures will be
measured separately and determined based on actual performance as follows:




--------------------------------------------------------------------------------


Performance
Against Plan
Payout as a
Percent of Target
< 80%
—%
80.0% to 82.4%
50%
82.5% to 87.4%
62.5%
87.5% to 92.4%
75%
92.5% to 97.4%
87.5%
97.5% to 102.4%
100%
102.5% to 107.4%
112.5%
107.5% to 112.4%
125%
112.5% to 117.4%
137.5%
117.5% +
150%



The Compensation and Human Resources Committee will have the flexibility to
change this leverage table at the beginning of each year as necessary to ensure
appropriate awards are made, as well as to adjust the weightings annually to
best reflect the needs of the Corporation.
 
 
 
 
 

Individual Performance Component
In order for payments under the Individual Performance Component to be made, the
weighted average of the financial metrics must be at least 80%. Once that
threshold level is achieved, actual payments will be based on the manager's
assessment of employee performance.
Individual performance will be determined based on job performance and
achievement of personal objectives. Each year, managers will set performance
expectations and objectives for each participant. At the end of the year, the
manager will assess individual performance with consideration to both normal job
duties as well as achievement of specific goals.
The manager will recommend a payment level of 0% to 150%, subject to the review
of the appropriate Senior Manager, Human Resources, CEO and/or Compensation and
Human Resources Committee. The decision of these parties will be considered
final. Any amounts not paid to a participant as a result of that participant not
fully meeting individual goals or performance expectations may be reallocated to
any employee who demonstrated extraordinary performance, at the recommendation
of the appropriate Senior Manager, Human Resources, and CEO.
 
 
 
 
 

Administrative Details
▪
The Board of Directors has delegated responsibility to the Compensation and
Human Resources Committee for (a) establishing the annual terms of the Plan
including target payout levels and the relationship of target payout levels to
target profitability measures; and (b) authorizing payments, including the
individual awards made to Executive Officers and senior management, and the
aggregate awards made to all other employees.

▪
The Compensation and Human Resources Committee shall rely on the independent
directors of the Board to assess the performance of the CEO, and will consider
this assessment in determining compensation for the CEO. The CEO will present an
assessment of the performance of other Executive Officers and Senior Managers,
and the Committee will consider this assessment in determining compensation for
these employees. The Committee has delegated responsibility for determining
performance for all other employees to the CEO and appropriate members of
management.

▪
Performance results will be based on operating earnings (excluding one-time
charges) consistent with publicly released results. If the Corporation is
required to prepare an accounting restatement due to the material noncompliance
with any financial reporting requirement under the Federal securities laws, all
Named Executive Officers will be required to reimburse the Corporation for any
plan payment that would not have been earned based on the restated financial
results.

▪
Incentive compensation will be paid as soon as practical after final results can
be quantified. Participants must be active employees or retirees of The
Washington Trust Company on December 31st of the Plan year in order to qualify


--------------------------------------------------------------------------------


for payment. Participants who terminate employment with the Bank (for reasons
other than retirement) prior to December 31st of the Plan year will not be
eligible to receive any payment from the Plan. Employees who retire from
eligible status will be eligible for a pro-rated payment.
▪
Plan earnings are based upon twenty-six biweekly pay periods. In the event that
there are twenty-seven biweekly pay periods during a calendar year, only the
last twenty-six biweekly pay periods will be considered.

▪
This is not a tax qualified plan, which means that all payments are subject to
ordinary taxation. Participants who hold the title of CEO, Senior Executive Vice
President, Executive Vice President, Senior Vice President, Managing Director or
the equivalent may defer any or all of the Plan payment into The Washington
Trust Company Nonqualified Deferred Compensation Plan.

▪
An individual is expected to fully meet all major job requirements in order to
qualify for incentive compensation. Once the incentive award (if any) has been
determined, the actual award to be paid may be modified at the recommendation of
the Senior Manager, Human Resources, and CEO to reflect individual performance.
The decision of these individuals will be considered final.

▪
An individual is expected to be forthright and honest with regard to all items
submitted in calculating incentive payments. Any intent to deceive or defraud
can result in disciplinary action up to and including termination.

▪
Eligibility to participate in this program does not confer any right on the
participant to continue in the employ of the Bank or limit, in any way, the
right of the Bank to terminate at will.

▪
A violation of Bank policy can result in loss of incentive compensation for both
the employee and his/her manager, as well as loss of employment.

▪
Regardless of the actual award levels determined by the plan parameters,
executive management and the Compensation and Human Resources Committee reserve
the right to modify any award.

▪
The Compensation and Human Resources Committee and the Board of Directors
reserve the right to suspend, modify or terminate the plan at any time.



